Dismissed and Memorandum Opinion filed January 26, 2006








Dismissed and Memorandum Opinion filed January 26,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00002-CR
____________
 
JOSE RAMIRO URIAS,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
337th District Court
Harris County, Texas
Trial Court Cause No. 899,995
 

 
M E M O R A N D U M   O P I N I O N
After a plea of guilty to the offense of sexual assault of a
child, appellant was placed on eight years of deferred adjudication community
supervision and assessed a fine of $800. 
The State subsequently moved to adjudicate guilt.  On November 18, 2005, appellant signed a
stipulation of evidence, in which he agreed to waive any right of appeal he
might have.  On November 18, 2005, the
trial court sentenced appellant to eight years in the Institutional Division of
the Texas Department of Criminal Justice and assessed a fine of $800.  No timely motion for new trial was filed.  Appellant=s notice of appeal was not filed
until December 27, 2005.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Additionally, appellant affirmatively waived the right of
appeal in the stipulation of evidence, signed on November 18, 2005.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed January 26, 2006.
Panel consists of Justices Hudson,
Frost, and Seymore.
Do Not Publish.